United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
R.V., Appellant
and
DEPARTMENT OF THE NAVY, PUGET
SOUND NAVAL SHIPYARD, Bremerton, WA,
Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 12-248
Issued: June 6, 2012

Case Submitted on the Record

DECISION AND ORDER
Before:
RICHARD J. DASCHBACH, Chief Judge
COLLEEN DUFFY KIKO, Judge
MICHAEL E. GROOM, Alternate Judge

JURISDICTION
On November 17, 2011 appellant filed a timely appeal from merit decisions of the Office
of Workers’ Compensation Programs (OWCP) dated May 31 and October 20, 2011 that denied
his claim. Pursuant to the Federal Employees’ Compensation Act1 (FECA) and 20 C.F.R.
§§ 501.2(c) and 501.3, the Board has jurisdiction over the merits of this case.
ISSUE
The issue is whether appellant met his burden of proof to establish that he has an
employment-related hearing loss.
On appeal, appellant generally asserted that his hearing loss is employment related and
that audiograms from 1974 to 1979 and 1985 to 1987 were missing.

1

5 U.S.C. §§ 8101-8193.

FACTUAL HISTORY
This case has previously been before the Board. In an April 1, 2011 decision, the Board
found that appellant’s claim for an employment-related hearing loss was timely filed and
remanded the case for further development on whether he sustained a hearing loss and tinnitus
causally related to factors of his federal employment.2 The law and facts of the previous Board
decision are incorporated herein by reference.
The record contains a September 1, 2009 audiogram report, signed by an audiologist. In
a September 1, 2009 report, Dr. Preston A. Rice, a Board-certified otolaryngologist, noted a
two-week history of tinnitus in both ears and appellant’s report that he was exposed to noise
while in his federal employment and in the military. He advised that the audiogram
demonstrated a normal sloping to mild-to-moderate high-frequency sensorineural hearing loss.
In a December 17, 2009 letter, the employing establishment provided appellant’s
employment history, noting that he began work in 1973, became a management analyst in 1981
and resigned on November 1, 1987.3 Audiograms dated July 15, 1981 and July 31, 1984 were
submitted. Both appellant and the employing establishment advised that he did not participate in
a hearing conservation program from 1981 to 1987. The employing establishment provided a
noise assessment worksheet that document from December 19, 1973 to July 16, 1981 appellant
was exposed to continuous background noise at sound levels of 67 to 76 decibels and to
intermittent noise using tools at levels of 80 to 97 decibels. From July 16, 1981 to November 1,
1987, appellant worked as a management analyst and was exposed to continuous background
office noise, at sound levels less than 80 decibels.
Following the Board’s April 1, 2011 remand, OWCP prepared a statement of accepted
facts describing appellant’s noise exposure. It noted that in federal employment, from July 21,
1974 to July 15, 1981, appellant was exposed to hazardous noise from planers, joiners, band
saws, cut-off saws, table saws, routers, knitting machines, hand tools, disc sanders and carts.
The statement of accepted facts described the sound level exposure and noted that appellant was
not part of a hearing conservation program and that hearing protection (usually in the form of
earplugs) was seldom used.
In April 2011, OWCP referred appellant to Dr. Stephen A. Habener, a Board-certified
otolaryngologist, for a second-opinion evaluation. By report dated May 17, 2011, Dr. Habener
reviewed the medical record, statement of accepted facts and appellant’s employment history.
He noted appellant’s statement of being forced into retirement because of a severe fracture of the
left leg tibia and fibula.4 Dr. Habener noted appellant’s complaint of tinnitus and reviewed the
1981 and 1984 audiograms, advising that they showed normal threshold responses throughout
the frequency range of 250 through 8,000 hertz. Both eardrums moved well on physical
2

Docket No. 10-1776 (issued April 1, 2011).

3

Appellant and the employing establishment reported that from 1973 to 1974 he was a welder helper and from
1974 to 1979 worked as a pattern maker and in both positions was exposed to noise.
4

The record does not indicate whether this was employment related.

2

examination and tuning forks indicated that air conduction was greater than bone conduction.
Dr. Habener submitted calibration certification and results of audiometric testing, performed by a
certified audiologist. The audiogram, performed on May 17, 2011, reflected testing at the
frequency levels of 500, 1,000, 2,000 and 3,000 cycles per second and revealed the following
right ear 20, 25, 25 and 30 decibels, left ear 20, 25, 25 and 30 decibel. Dr. Habener diagnosed
tinnitus and bilateral mild sensorineural hearing loss. In answer to specific OWCP questions, he
advised that appellant’s audiometric findings were in excess of what would be predicted on the
basis of presbycusis but that his workplace exposure was not sufficient as to intensity and
duration to have caused the hearing loss. Dr. Habener noted that another relevant factor would
be a history of insulin-dependent diabetes. He recommended tinnitus masking and advised that,
in accordance with the sixth edition of the American Medical Association, Guides to the
Evaluation of Permanent Impairment (hereinafter A.M.A., Guides),5 appellant had a zero percent
impairment due to hearing loss and a three to four percent impairment due to tinnitus.
By decision dated May 31, 2011, OWCP denied appellant’s hearing loss claim on the
grounds that the weight of medical opinion, as represented by Dr. Habener’s report, did not
establish that appellant’s hearing loss was caused by noise exposure in his federal employment.
Appellant timely requested a review of the written record and submitted a June 27, 2011
report from Amy M. Becken, an audiologist, who saw appellant on June 22, 2011 as part of an
examination for Dr. Gerald Randolph, a Board-certified otolaryngologist, who stated that
appellant was exposed to noise during his federal employment from 1974 to 1987 and advised
that he was having difficulty understanding speech and that a hearing test showed a
mild-to-severe high-frequency sensorineural hearing loss bilaterally. Ms. Becken recommended
hearing aids.
In an October 20, 2011 decision, OWCP’s hearing representative affirmed the May 31,
2011 decision.
LEGAL PRECEDENT
An employee seeking benefits under FECA has the burden of establishing the essential
elements of his or her claim including the fact that the individual is an employee of the United
States within the meaning of FECA, that the claim was timely filed within the applicable time
limitation period of FECA, that an injury was sustained in the performance of duty as alleged
and that any disability and/or specific condition for which compensation is claimed are causally
related to the employment injury. Regardless of whether the asserted claim involves traumatic
injury or occupational disease, an employee must satisfy this burden of proof.6
To establish that an injury was sustained in the performance of duty in an occupational
disease claim, a claimant must submit the following: (1) medical evidence establishing the
presence or existence of the disease or condition for which compensation is claimed; (2) a factual
statement identifying employment factors alleged to have caused or contributed to the presence
5

A.M.A., Guides (6th ed. 2008).

6

Gary J. Watling, 52 ECAB 278 (2001).

3

or occurrence of the disease or condition; and (3) medical evidence establishing that the
diagnosed condition is causally related to the employment factors identified by the claimant.
The medical opinion must be one of reasonable medical certainty and must be supported by
medical rationale explaining the nature of the relationship between the diagnosed condition and
the specific employment factors identified by the claimant.7
Causal relationship is a medical issue, and the medical evidence required to establish a
causal relationship is rationalized medical evidence.8 Rationalized medical evidence is medical
evidence which includes a physician’s rationalized medical opinion on the issue of whether there
is a causal relationship between the claimant’s diagnosed condition and the implicated
employment factors. The opinion of the physician must be based on a complete factual and
medical background of the claimant, must be one of reasonable medical certainty, and must be
supported by medical rationale explaining the nature of the relationship between the diagnosed
condition and the specific employment factors identified by the claimant.9 Neither the mere fact
that a disease or condition manifests itself during a period of employment nor the belief that the
disease or condition was caused or aggravated by employment factors or incidents is sufficient to
establish causal relationship.10
OWCP procedures set forth requirements for the type of medical evidence used in
evaluating hearing loss. These include that the employee undergo both audiometric and otologic
examination; that the audiometric testing precede the otologic examination; that the audiometric
testing be performed by an appropriately certified audiologist; that the otologic examination be
performed by an otolaryngologist certified or eligible for certification by the American Academy
of Otolaryngology; that the audiometric and otologic examination be performed by different
individuals as a method of evaluating the reliability of the findings; that all audiological
equipment authorized for testing meet the calibration protocol contained in the accreditation
manual of the American Speech and Hearing Association; that the audiometric test results
include both bone conduction and pure-tone air conduction thresholds, speech reception
thresholds and monaural discrimination scores; and that the otolaryngologist’s report include:
date and hour of examination, date and hour of employee’s last exposure to loud noise, a
rationalized medical opinion regarding the relation of the hearing loss to the employment-related
noise exposure and a statement of the reliability of the tests.11 A physician conducting an
otologic examination should be instructed to conduct additional tests or retests in those cases
where the initial tests were inadequate or there is reason to believe the claimant is malingering.12

7

Solomon Polen, 51 ECAB 341 (2000).

8

Jacqueline M. Nixon-Steward, 52 ECAB 140 (2000).

9

Leslie C. Moore, 52 ECAB 132 (2000); Gary L. Fowler, 45 ECAB 365 (1994).

10

Dennis M. Mascarenas, 49 ECAB 215 (1997).

11

See Federal (FECA) Procedure Manual, Part 3 -- Medical, Specific Conditions, Chapter 3.600.8(a)
(September 1995); Luis M. Villanueva, 54 ECAB 666 (2003).
12

Luis M. Villanueva, id.

4

ANALYSIS
The Board finds that appellant has failed to establish that he sustained an
employment-related hearing loss.
The audiograms dated July 15, 1981, July 31, 1984 and September 1, 2009 do not
comport with OWCP’s standards as they contain no certification or physician’s signature.
Moreover, the audiograms do not provide any opinion regarding causal relationship. Likewise,
in his September 1, 2009 report, Dr. Rice merely noted a history that appellant was exposed to
noise in his federal civilian employment and the military and diagnosed mild-to-moderate
high-frequency sensorineural hearing loss. The Board has long held that medical evidence that
does not offer any opinion explaining how an employee’s employment-related condition is of
diminished limited probative value on the issue of causal relationship.13
In a May 17, 2011 report, Dr. Habener reported his review of the medical record,
statement of accepted facts, appellant’s employment history and his complaint of tinnitus. He
reviewed the 1981 and 1984 audiograms, advising that they showed normal threshold responses
throughout the frequency range of 250 through 8,000 hertz and advised that both eardrums
moved well on physical examination. Dr. Habener submitted calibration certification and results
of audiometric testing performed by a certified audiologist. He diagnosed tinnitus and bilateral
mild sensorineural hearing loss. In answer to specific OWCP questions, Dr. Habener advised
that appellant’s audiometric test results were in excess of what would be predicted on the basis of
presbycusis and that his workplace noise exposure was not of sufficient intensity or duration to
have caused the hearing loss. He stated that another relevant factor would be appellant’s history
of insulin-dependent diabetes. Dr. Habener’s report did not support that exposure to noise in the
workplace caused or aggravated appellant’s hearing loss.
There is no other medical evidence supporting that appellant sustained hearing loss due to
noise exposure at work. In a June 27, 2011 report, Ms. Becken, an audiologist, noted that
appellant was exposed to noise at work and that testing showed a mild-to-severe high-frequency
sensorineural hearing loss bilaterally. The Board notes that audiologists are not included among
the healthcare professionals defined as a “physician” under FECA.14 Ms. Becken’s opinion is of
no probative medical value.15 As to appellant’s assertion on appeal that certain audiograms are
missing from the record he submitted no evidence to show that any such studies were completed.

13

Willie M. Miller, 53 ECAB 697 (2002).

14

Section 8102(2) of FECA defines “physician” as including “surgeons, podiatrists, dentists, clinical
physiologists, optometrists, chiropractors and osteopathic practitioners within the scope of their practice as defined
by State law.” 5 U.S.C. § 8101(2); see Leon Thomas, 52 ECAB 202 (2001). This definition omits any mention of
audiologists.
15

Thomas O. Bouis, 57 ECAB 602 (2006).

5

The Board finds that he has not met his burden of proof to establish through probative medical
evidence that he sustained a hearing loss in the performance of duty.16
Appellant may submit new evidence or argument with a written request for
reconsideration to OWCP within one year of this merit decision, pursuant to 5 U.S.C. § 8128(a)
and 20 C.F.R. §§ 10.605 through 10.607.
CONCLUSION
The Board finds that appellant failed to meet his burden of proof to establish that he has
an employment-related hearing loss.
ORDER
IT IS HEREBY ORDERED THAT the decisions of the Office of Workers’
Compensation Programs dated October 20 and May 31, 2011 are affirmed.
Issued: June 6, 2012
Washington, DC

Richard J. Daschbach, Chief Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

16

The Board notes that appellant submitted evidence with his appeal to the Board. The Board cannot consider
this evidence, however, as its review of the case is limited to the evidence that was before OWCP at the time it
rendered its final decision. 20 C.F.R. § 501.2(c).

6

